Order filed July 09, 2012




                                                  In The

                              Fourteenth Court of Appeals
                                          NO. 14-11-00669-CR


                              ROGER CHARLES BRIDGES, Appellant

                                                     V.

                                  THE STATE OF TEXAS, Appellee


                          On Appeal from the 434th Judicial District Court
                                     Fort Bend County, Texas
                              Trial Court Cause No. 11-DCR-056228


                                                 ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #1 (CD).

       The clerk of the 434th Judicial District Court is directed to deliver to the Clerk of this court the
original of State's Exhibit #1 (CD), on or before July 19, 2012. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's Exhibit #1 (CD), to the
clerk of the 434th Judicial District Court.



                                                  PER CURIAM